DAUKSCH, Judge.
In his appeal from the denial of his 3.800 Florida Rules of Criminal Procedure, appellant claims he was sentenced illegally. The State confesses error. Appellant received a sentence for a term of years to be followed by life probation in a life felony case. The maximum total of imprisonment plus probation cannot exceed forty years. Dyer v. State, 629 So.2d 285 (Fla. 5th DCA 1993). The sentence is vacated and this case remanded for resentencing.
Sentence vacated, remanded for resentenc-ing.
PETERSON and THOMPSON, JJ., concur.